EXHIBIT 10.30

SUMMARY OF DIRECTOR COMPENSATION

Effective July 1, 2011, non-employee directors receive the following cash
compensation for service on the Boards of Directors of Hudson City Bancorp, Inc.
and Hudson City Savings Bank and the respective Board committees:

 

Non-Employee Board Member Compensation

    

Annual Retainer

       $  50,000   

Meeting Fee

       1,500   

Lead Independent Director Compensation

    

Additional Annual Retainer

       50,000   

Non-Employee Committee Member Compensation

    

Meeting Fee

       1,500   

Committee Chair Additional Annual Retainers

    

Audit Committee

       15,000   

Compensation Committee

       15,000   

Nominating & Governance Committee

       10,000   

Risk Committee

       15,000   

The cash compensation described above represents combined compensation for
non-employee directors’ service to both Hudson City Bancorp, Inc. and Hudson
City Savings Bank. Compensation is paid by the Bank and Hudson City Bancorp,
Inc. reimburses the Bank for a part of the compensation paid to each director
that is proportionate to the amount of time which he or she devotes to the
performance of services for the Company. A single fee is paid when the Company
and the Bank hold joint board or committee meetings. The Lead Independent
Director is an ex officio member of all Board committees and presides over
executive sessions of the Independent Directors of the Board but does not
receive meeting fees for his attendance at committee meetings or executive
sessions.